962 So. 2d 940 (2007)
Angel BETANCOURT, Appellant,
v.
Zaida NUNEZ, Appellee.
No. 3D06-1446.
District Court of Appeal of Florida, Third District.
July 18, 2007.
Rehearing Denied August 23, 2007.
Nancy A. Hass, for appellant.
Andrew M. Feldman, and Tahya Fuenmayor, for appellee.
Before RAMIREZ, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
Angel Betancourt appeals a final judgment of dissolution of marriage. We affirm the final judgment on all issues, except the trial court's adjudication of appellee Zaida Nunez's permanent alimony as non-modifiable.
Under Florida law, and as the wife correctly concedes, there is no provision for non-modifiable permanent alimony and any such provision should be stricken upon remand. See Smith v. Smith, 689 So. 2d 1312 (Fla. 5th DCA 1997). We therefore affirm in part, and reverse the portion of the final judgment in which the trial court adjudicated the wife's permanent alimony as non-modifiable.
Affirmed in part, and reversed and remanded with instructions.